Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00872-CR

                                      Martin Ugalde CAMPOS,
                                              Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 11-1776-CR
                              Honorable William Old, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 8, 2014

AFFIRMED

           Martin Ugalde Campos pled true to violating the conditions of his community supervision

and was sentenced to five years’ imprisonment. Campos’s court-appointed attorney filed a brief

containing a professional evaluation of the record in accordance with Anders v. California, 386
U.S. 738 (1967). Counsel concludes that the appeal has no merit. Counsel provided Campos with

a copy of the brief and informed him of his right to review the record and file his own brief. See

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State,
                                                                                        04-13-00872-CR


924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Campos did not file a pro se

brief.

         After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw

is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will

be appointed. Should Campos wish to seek further review of this case by the Texas Court of

Criminal Appeals, Campos must either retain an attorney to file a petition for discretionary review

or Campos must file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the later of: (1) the date of this opinion; or (2) the date

the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any

petition for discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX.

R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of

Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                    Catherine Stone, Chief Justice

DO NOT PUBLISH




                                                  -2-